Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

Claim Status
The after-final amendment filed 11/30/2020 is entered.
The amendment filed 12/8/2020 is entered.
The supplemental amendment filed 12/10/2020 is entered. 
In response to the supplemental amendment filed 12/10/2020, claims 1, 3-5, 7, 8, 10, 11, and 14-17 have been amended, and new claims 18-20 are added. Claims 1-20 are pending and under examination.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
In response to the argument that the original disclosure supports the written description for the amended limitation1, the argument is moot in light of Applicant’s clarification in the supplemental amendment. For recap, Examiner and Applicant’s representative have discussed about whether the 2 In particular, the issue was whether the original disclosure provides the support for a teacher to author content or quiz during a class as real-time content authoring. Examiner’s position was that although the specification teaches an instructor to author such content, nowhere in the specification teaches that such authoring is performed during a meeting of a class. In this regards, Examiner appreciates Applicant’s efforts to further elaborate in the supplemental response3. Examiner carefully reviewed all the paragraphs in the supplemental response as well as other part of the specification relevant to the limitation “during a meeting of a class.”4
a teacher teaching students during a classroom with prepared/pre-populated educational content. No explicit statement is related to real-time content authoring. Even carefully looking into cited portion from Applicant, the cited paragraphs pointed out teachers can author content but failed to provide that real-time content authoring during the classroom time. For instance, ¶0196 describes whiteboard recording of questions and answers but it is related to Student Mobile Clients being fully activated or deactivated to receive an input from students5. That is, at most, it is acknowledged that there is whiteboard features that can be used for recording questions and answers but it is not sufficient to provide written description that a teacher authoring the lessons and quizzes during the class as real-time authoring features. It is respectfully reminded that “A description that merely renders a claimed invention obvious may not sufficiently 
Nonetheless, Examiner determines that an argument related to this written description is moot in light of Applicant’s clarification in the supplemental amendment. In the amendment, Applicant amended “creating, by the processor and in real-time, a query …” in claim 1 to “inserting, by the processor and in real-time, a query …,” and introduced the “creating, by the processor and in real- time, the query …” in claim 18. Therefore, the limitation “inserting” in claim 1 is interpreted differently from “creating”. Examiner interprets “inserting” as inserting [pre-generated or pre-created] query, ex. teacher had prepopulated quiz questions before the class and presented the questions during the class, which is supported. Now turning to the limitation “creating” in claim 18, Applicant further clarified that the term “creating” means “rendering” [and not “authoring” the query]6. Therefore, in light of the interpretation, Examiner does not raise the 112(a) written description rejection. 
It is noted, however, that this change in interpretation also alters the conclusion of rejections under 35 USC 102/103. Examiner acknowledges that “Examiner opined that the amendment may overcome the prior art rejection under 35 USC 102/1037” but in this new interpretation, i.e. rendering, the prior art still reads on the claimed limitation and, therefore, the rejections are maintained. Please see infra rejection for further detail. Examiner kindly invites Applicant to initiate any interview for further clarification, if needed.
In response to the argument that “the claimed invention is very analogous to Example 21 in the Eligibility Examination Guidelines,” 8 it is respectfully disagreed. The Example 219 provides two claims 10, which the claimed invention fails to show.
In response to the argument that “the claimed invention is very analogous to Example 23 in the Eligibility Examination Guidelines,” 11 it is respectfully disagreed. The Example 23 is directed to improving the graphical user interface itself12. In the other words, the specification merely describes generic use of user interface, and fails to provide any specific improvement of the graphic user interface or evidence that Applicant’s invention relates to improve such graphic user interface. Instead, Examiner respectfully submits that the claimed invention is akin to Example 22 where mere use of generic graphic user interface component is found not significantly more13. 
In response to applicant's argument that the amended limitation overcomes the prior art rejection, it is respectfully submitted that the prior art reads on the claimed limitation in light of the Applicant provided interpretation. See supra 112(a) discussion for further detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 16 and 17 recite(s) providing, by a processor, a 
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “by a processor,” or “application14” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to manage education and training workflows (Spec. ¶0002), which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “processor” and “application”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “processor” or “application” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The examiner takes OFFICIAL NOTICE that a processor is performing generic computer functions routinely used in computer applications and well-known. The “processor” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized invention. Id. Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data 
Claim(s) 2-15 and 18-20is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “AV system” [claim 4], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The Applicant’s specification provides that the elements are well-known as well. In particular, the audio/video (AV) components are each functional generic computer components that perform the generic functions of displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaufmann et al (U.S. Patent Application Publication 2004/0143630), hereinafter Kaufmann.
Regarding claims 1, 16 and 17, Kaufmann discloses a method/article of manufacture including a non-transitory, tangible computer readable storage medium/system comprising:
providing, by a processor, a workflow of a sequence of topics to students during a meeting of a class in an application (¶0105 illustrates a sequence of topics, ex. a quiz having a sequence of questions: “Users can create question categories with category values and enter these properties as part of the question.  These categories can be used to search and identify questions in the question database when assigning questions to quizzes.”);

sending, by the processor using a presentation control object, a query to the students, wherein the query is in line with the sequence of topics, wherein the sequence of topics is part of lessons (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”);
receiving, by the processor, responses from the students in line with the sequence of topics in the application (¶0110: “When a quiz is submitted, the quiz is saved and sent to the instructor 101.”).

Regarding claim 2, Kaufmann discloses that the query is a test question posed to the student as part of test content (¶0110: “A student using the quiz tool may, for example: (1) start, (2) submit or (3) view quizzes.”).
 
Regarding claim 3, Kaufmann discloses that at least one of the summary of the responses is presented to all students or each of the responses is provided respectively to each of the students (¶0109: “The user can choose to view a graph of the statistics or view the summary statistics by participant.”).

Regarding claim 4, Kaufmann discloses providing the responses and the results to an AV system (¶0108: “Users can release grades to participants.  When grades are released, the exemplary system sends grades to each of the participants that submitted a quiz.”).

Regarding claim 5, Kaufmann discloses that the results comprise a mark that indicates how well the students understood the query, a topic that the query supports and a grading requirement for a 

Regarding claim 6, Kaufmann discloses that the query is part of a query class, and wherein a test class is an aggregation of the query class and the scheme (¶0105: “Values may be assigned to questions when they are created.  These values may be used by the exemplary system to automatically grade questions and sum the scores when quizzes are submitted by participants.  Quiz questions can be created and directly added to a specific quiz or saved to a question database.  The quiz question database may be used to store all created questions.”).

Regarding claim 7, Kaufmann discloses that the responses are mapped to test marks and subject grades by the scheme (¶0108: “Submitted quizzes may be automatically graded by the exemplary system based on assigned scores.”).

Regarding claim 8, Kaufmann discloses that receiving, by the processor, interactions via an interaction class, wherein the interaction include at least one of drag and drop, matching, drawing, scribbling, clicking on image hot-spots, pan and zoom, textual narratives, audio responses or video responses (¶0074: “A collaboration tool may be a program, application or module that facilitates the sharing of information between two or more persons.”; ¶0075: “Audio, quiz taking, chat and research tools are also described as part of the exemplary functional unit 301 displayed in FIG. (3).”).



Regarding claim 10, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that allows the students to at least one of pose questions to a teacher, project their own responses to the class or actively respond to a stimulus provided by the teacher (¶0075: “A functional unit within the software supports live collaboration features.  These features, described as "tools 301" include, but are not limited to: pace and comprehension feedback where participants provide immediate feedback to the instructor, a list of participants, student questions and the ability for instructors to answer, polling questions and answers, file and document sharing, presentation broadcast, and note-taking.  These tools 301 are described in conjunction with FIGS. 4, 5 and 7-10 which depict exemplary graphical user interfaces.  Audio, quiz taking, chat and research tools are also described as part of the exemplary functional unit 301 displayed in FIG. (3).”).

Regarding claim 11, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that comprises student attributes, teacher attributes and participant attributes (¶0076: “The Administrative functional unit 302 supports administrative functions.  These include, for example, the ability to create and manage accounts, create and manage activities such as courses and their details, add users and user profile information, assign roles to individuals where roles determine the privileges for using different features and set user preferences.”).

Regarding claim 12, Kaufmann discloses that the students that are participants in an interaction class are associated with an interaction object, and wherein the students are designated as the students 

Regarding claim 13, Kaufmann discloses receiving, by the processor and from the teacher, the query authored by the teacher during the sequence of topics (the limitation “during the sequence of topics” is indefinite; see supra 112(b) rejection for further detail; in this rejection, it is interpreted as “the query is received during the sequence of topics.”; Given the interpretation, ¶0107 teaches: “An instructor 101 can distribute quizzes to all participants of an activity.”).

Regarding claim 14, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that includes a permissions attribute to set who can access the interaction and in what manner (¶0107: “These options may include the ability to set a quiz password.”; ¶0115: “Projects can be created and participants can be assigned as project members to give them access and edit privileges.”).

Regarding claim 15, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that includes at least one of a personalize curriculum operation, a review curriculum operation, a supervise experience operation, an audit performance operation or an audit propriety operation (¶0115: “Another exemplary feature identified in the exemplary Tools component 301 of FIG. 3 is an exemplary Research tool.  This tool provides brainstorming features that allow users to generate and organize ideas in a collaborative environment.  Projects can be created and participants can be 

Regarding claim 18, Kaufmann further discloses creating, by the processor and in real- time, the query during the providing of the workflow of the sequence of topics to the students during the meeting of the class (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”).

Regarding claim 19, Kaufmann further discloses mapping, by the processor, the responses to results using a scheme (¶108: “Submitted quizzes may be automatically graded by the exemplary system based on assigned scores.”).

Regarding claim 20, Kaufmann further discloses providing, by the processor, a summary of the responses and results within the workflow of the sequence of topics in the application (¶0109: “The exemplary system may display summary statistics for completed quizzes.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Supplemental Response filed 12/10/2020, pp. 6-9.
        2 Interview summaries mailed 12/7/2020 and 12/8/2020.
        3 Supplemental Amendment filed 12/10/2020.
        4 Spec. ¶0072 A Student might use the System to experience a curriculum or extra-curricular concepts, including personalizing aspects of the curriculum (lessons) that are presented during a meeting of a class of Students and Teachers and reviewing such aspects after a class meeting. Such personalization might include experiencing a lesson virtually subsequently to a physical meeting of the class, which the Student may have missed attending, including experiencing a lesson virtually and asynchronously with other students. A Student might also use the System to be tested on his learning of the lessons and to document that testing, both to prove his accomplishments and to help him focus on aspects of the curriculum that remain to be learned.
        
        ¶0087 It is important to note that the concept of a class session (a meeting of a Class) is bounded not by the geographical co-location of its participants, but by the temporal co-location of its participants. 
        
        ¶0115 In this regard, annotations and communications and more generally Personalizations might include handwriting, typing, drawings (freeform or otherwise) and general scribbles, for example. In some embodiments and scenarios, it will be advantageous for Students to be able to share such Personalizations with a Teacher, other Students, Student Groups or a whole Class, whether during a meeting of the Class or as reviewed afterward, whether on a Student Mobile Client, a Lectern Client, a Teacher Client, a Student Home Client, or the AV System Client, for example. In the case of such shared Personalizations, they may be developed or evolve collaboratively as Collaborations, contributed to by a variety of People and associated with them in the System. 
        
        ¶0126 The Interaction class also has a number of operations that will be described further below. These operations include a Personalize Curriculum operation and a Review Curriculum operation that a Student can invoke respectively during a meeting of the Class to engage a Lesson and after a meeting of the Class to review the Lesson. Also included is a Supervise Experience operation that a Guardian can invoke to review the Student's experience with the Class through the Student's Interactions. Also included are an Audit Performance operation and an Audit Propriety operation that an Auditor can invoke to examine respectively quantitative Interactions (Metrics) and qualitative Interactions (History) to audit respectively the performance of a Student (or Class, or Teacher, or School) and the propriety of related Interactions, for example to document that a Teacher dedicated quantitatively and qualitatively excellent efforts to help Students meet the Requirements of a Subject. The latter could be documented, for example, by the Transcripts of Class meetings, by the record of online Interactions between Teacher and Student(s), and by the aggregate Metrics of success for a Class of Students. 
        
        ¶0194 FIGS. 29 and 30 how a Student would interact with any kind of Content object during a meeting of a Class using the Student App Client on the Student Mobile Client, invoking the 
        Personalize Curriculum operation for an Interaction object. 
        
        ¶0203 Some types of Interaction object are dynamic in nature, for example Transcript Interactions. To review them, the student can opt to Playback (and Stop the Playback of) these Interaction objects. The Student may also wish to review by interacting anew with Content object previously presented during a meeting of a Class. To do so, he could chose to Record New his new interaction so that his universe of Interaction objects would thereafter include both an object recording his original in-class Interaction with the Content object and an object recording his new review Interaction with the Content object. 
        
        ¶0230 Those skilled in the art will also recognize that it may be beneficial to provide for additional attributes for the Lesson, Topic or Content classes. For example, it might be helpful to track the time that each of these objects is expected to take, thus providing a way for the Teacher to evaluate how much content should go into one Lesson or one meeting of a Class. The actual meeting may or may not mandate that this time specification be adhered to. The time spent presenting each of these objects could be separately recorded and subsequently, reports might be generated to identify the actual time spent in comparison to the time anticipated by the teacher. This data may be useful to an Auditor, Regulator or Teacher, for example, to adjust the Lesson, Topic or Content for maximum efficacy.
        5 Spec. ¶0196 Those skilled in the art will recognize that there is middle ground between fully deactivating and fully activating the input on Student Mobile Clients. One useful middle ground instead of full deactivation would be to accept at the Lectern Client a "Raised Hand" signal originating from Student Mobile Clients. A Notification of a Raised Hand signal would alert a Teacher that a change of pace in the presentation of the Lesson may be warranted. Should a Teacher accept the Raised Hand signal, that event might pause the presentation or might transition the presentation to a new state, for example a state that supports discussion thread/chat or whiteboard recording of questions and answers.
        6 Supplemental Amendment filed 12/10/2020, p. 7. “Moreover, paragraph 0191 discloses the rendering (i.e., creation) of a query while the test is being administered in the class.”
        7 Interview summary mailed 12/8/2020.
        8 Applicant Response filed 11/30/2020, p. 6.
        9 USPTO subject matter eligibility Examples 1-36 (issued between December 16, 2014 through December 15, 2016), available at <https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility>
        10 “The claimed invention addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline.”
        11 Applicant Response filed 11/30/2020, p. 7.
        12 USPTO subject matter eligibility Examples 1-36 (issued between December 16, 2014 through December 15, 2016), available at <https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility>
        13 Id.
        14 The term “Application” can be either computer implemented application or any human labor based application. Here, examiner interprets the “Application” as “computer implemented application” in light of “by a processor” in claim 1.